Citation Nr: 1824153	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-05 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an esophageal disorder, including but not limited to Barrett's esophagus and gastroesophageal reflux disease (GERD).  

2.  Entitlement to a compensable rating for dermatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from April 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In March 2018, a video hearing was held before the undersigned.  A transcript of that hearing is of record.

The Board has re-characterized the Veteran's claim of entitlement to service connection for Barrett's esophagus to a claim of entitlement to service connection for an esophageal disorder to include Barrett's esophagus and GERD.  This is based on evidence that the Veteran may have one or both disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

These elements are satisfied with regard to the Veteran's claim of entitlement to service connection for an esophageal disorder, to include Barrett's esophagus and GERD.  Regarding the first element, a December 2009 VA examination suggests a diagnosis of GERD and a June 2009 VA Notification Letter (received 6/12/09) suggests a diagnosis of Barrett's esophagus.  Regarding the second element, a December 1968 service treatment record (received 9/18/14, page 2 of 33) indicates in-service diarrhea and a December 1969 service treatment record (received 9/18/14, page 3 of 33) indicates in-service treatment for gastritis.  Regarding the third and fourth elements, there is an indication that an esophageal disorder could be related to in-service diarrhea or gastritis, but insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination and medical opinion.  

Regarding the claim of entitlement to a compensable rating for dermatitis, a new VA examination is required because there is evidence that the Veteran's skin disorder has worsened since his last examination.  The Veteran's original June 12, 2009, claim was for "water blisters on both hands and both ears."  By correspondence received July 22, 2009, and September 22, 2009, he also reports water blisters in his hair.  The Veteran's last VA skin examination was conducted in December 2009.  As recorded in a September 2012 report of general information, the Veteran tells the RO by telephone that his skin disorder was affecting his eyesight.  By correspondence received July 29, 2017, the Veteran indicates that a fluid covers all of his head and half of his face, that the fluid goes down the back side of his head to his shoulder blades, that his blisters are "scabbing up," and that the left side of his face is numb.  At the March 2018 hearing, the Veteran indicates that his skin disorder was resulting in neurological symptoms.  

Given the evidence of increased symptomatology and the length of time since the December 2009 VA examination, a remand is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected dermatitis.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  An opinion is also required to assess whether the Veteran's skin disorder has a neurological component.  

VA treatment records to March 19, 2010, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 20, 2010, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from March 20, 2010, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed esophageal disorder, to include Barrett's esophagus and GERD.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions: 

a. Whether the Veteran has any current or previously-diagnosed esophageal disorder, to include Barrett's esophagus and GERD; and 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed esophageal disorder, to include Barrett's esophagus and GERD was incurred in the Veteran's service, including but not limited to in-service diarrhea and enteritis.

In reaching these opinions, the examiner should address the June 2009 VA Notification Letter (received 6/12/09) suggesting a diagnosis of Garrett's esophagus and the December 2009 VA examination suggesting a diagnosis of GERD.  The examiner should also address the December 1968 service treatment record (received 9/18/14, page 2 of 33) indicating in-service diarrhea and the December 1969 service treatment record (received 9/18/14, page 3 of 33) indicating in-service treatment for gastritis.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected dermatitis.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  The examiner must also provide an opinion as to whether there is any neurological damage associated with the Veteran's dermatitis, including facial numbness, difficulty opening his eye, or other nerve problems.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

